OF     -XAS


  FvILI.    WILSON
A-RNEY         GENERAL.




                                     December    $5, 1959

         Mr. James A. Turman          Opinion    NO. ww-760
         Executive   Director
         Texas Youth Council          Re:    Can the Texas Youth Coun-
         Austin,   Texas                     cil approve the, payment of
                                             rent for the Business   Mana-
                                             ger at Crockett   State School
                                             for Girls  In lieu of provid-
                                             ing a house and utilities    on
                                             the grounds in a State owned
         Dear Mr. Turman:                    building?

                 You have requested    an opinion    from this office    as
         to whether the Texas Youth CounFll can pay rent for the
         housing of the Business      Manager,&    Crockett   State School
         for Girls   In lieu of providing     house and utilities     a8
         set out In House Bill     4, Sectj.on 1, Article     II, Appro-
         priations   to the Institutions     under the control     of the
         Youth Council,    Chap. 23 at p. 485, Acts of the 56th Leg-
         islature,   Third Called Session,      1959.

                 Section   20 of Article 5143d of Vernon's            Civil  Stat-
         utes,   In establishing   the Texas Youth Council,            provides
         as follows     in regard to emoluments:

                       "The Youth Council        shall,    from time
                to time, apppint a superintendent              for each
                of sa:~d schools      and instltutlons;and            upon
                the recommendation        of the superintendent
                shall appoint all other officjals,               chaplains,
                teachers,     and employees required          at said
                schools    and institutions       and shall      pre-
                scribe    their   duties.      The superintendent        of
                any school      or other facility       for the care of
                girls   exclusively      shall   be a woman. The
                superintendent,       with the consent        of the Exe-
                cutive    Director,.   may discharge       any employee
                for cause.

                     "The salaries,   compensation,   and emolu-
                ments of the superintendents     and subordinate
Mr. James A. Turman,       page 2 (W-760)



       officials,     teachers,    and employees shall
       be fixed     as provided    by. the Legislature.”

This provision  leaves the determination   of the.emolu-
ments up to the Legislature   in the appropriation   pass-
ed for the particular   years in auestion.

       In the Appropriation     Act     for the present bien-
Mum, the Legislature      provided      in Section  37, Article
II, the following:

               “The Superintendent         of all lnstltu-
       tions     under the Council       shall be furnished
       a house,     utilities,     laundry and maid.        The
       Business     Managers of all institutions           shall
       be furnished       a house,    utllltles,    and laun-
       dry.      The Assistant     Superintendents      of the
       Gatesville      State School and the Gainesville
       State School shall be furnished             a house,
       utilities     and laundry.        The, Dean of Students
       of the Waco State Home’and the Corsicana
       State Home shall        be furnished      a house and
       ut!_llties.      No other employees of these in-
       stitutions      shall   be granted emoluments.
       Commissary privileges          shall not be avall-
       able to any employee of the Youth Council.”

          Though the Appropriation   -Act does not specifically
 authorize     the payment of rent In lieu of furnishing        a
 house,    it Is evident   that it was intended    for the Busi-
 ness Manager to be housed at the expense of the State as
-a part of the emoluments of his office.         The payment of
 rent fulfills     the Intent of the Legislature      to provide
 a house because the rent paid enables the Business           Mana-
 ger of the Crockett      School to secure housing at the State’s
 expense.      In Wood v. State,   133 Tex. 110, 126 S.W.2d 4
 (1939) the Texas Supreme Court said,        in discussing    a
 statute:

               “It is the settled’law    that statutes
       should be construed      so as to carry out the
       leglslat   ive intent,   and when such intent
       is once ascertajned,      it should be given
       effect,    even though the literal    meaning
       of the words used therein      Is not follow-
       ed. . . .‘I
 .    I




Mr. James A. Turm?n,      page 3 (h~+760)



         Since your opinion     request   states  that no hous-,
ing is available      at the Crockett     School,  and the
Legislature     did not sijecify    that a house was to be
built,by     the Texas Youth Council,      and did not pro-
vide funds for erecting       a building,     and It Is clear
that it intended that the Business           Manager of Crock-
ett School was to be housed at the State’s            expense,
it Is our opinion      that the Texas Youth Council        may pro-
vide a house for the Business         Manager of this School
by paying a reasonable       amount o.f rent for such hous-
ing .

         The question as to the Comptroller’s    authority
to Issue warrants In payment of such rent is also
answered in the affirmative.     The Comptroller     has only         the
ministerial    duty of issuing the State warrants.

       This opinion    only applies    to the Crockett  School
and is not to be construed      to mean that the Texas.
Youth Council    can substitute    rent in lieu of providing
a house whenever It so desires.         Where a state bulld-
lng is available    for the person entitled     to housing
under the Appropriation      Act it must be utilized    by
that person.

        Payment of the rental      money may be made from ’
line Item No. 3 of the present ‘biennium appropriation
under Article     II Appropriation    to the Colored Girls
Training   School.

                       SuMPmY
          The Texas Youth Council     Is
          authorized    to approve the pay-
          ment of rent for the housing
          of the Business    Manager of the
          Crockett State    School for Girls
          in lieu of providing     a house
          and utilities    on the grounds in
          State owned housing where State
          housing is not available.       The
          Comptroller    must issue State
Mr. James A. Turinan,     page 'I     (W-761)




             v:arl;ants   to    pay the         rent   in
             question.


                               Vwy    truly       yours,

                               WILL WILSON
                               Attorney General             of Texas



                               BY
                                     John C. Steinberger           2"'
                                     Assistant

JCS:ms

APPROVED:

OPINION COMMITTEE

W. V. Geppert,   Chairman

J. Arthur Sandlln
Charles D. Cabaniss
Jay D. Hwell
RXey Eugene Fletcher

REVIEWEDFOR THE ATTORNEYGENERAL
BY Leonard Passmore